internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number uil legend b scholarship program name c scholarship management company name d county state e committee name x number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate a scholarship program called b also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 you engage in charitable activities by enhancing access to higher education for students of agriculture you state that you will make contributions to c to fund scholarships annually letter catalog number 58263t the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed the trust is required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 the information submitted indicates that grants funded by you will be administered supervised and paid out by c of the internal_revenue_code and has been classified as a publicly_supported_organization c is exempt from federal_income_tax under sec_501 the scholarship program is publicized at x high schools public and private high schools in the d area via promotional flyers mailed to the schools and through c’s website the scholarship eligibility criteria are e seniors or graduates of a d high school e full-time students ie units e students who have achieved at least a gpa each term e students who have an agriculture or agriculture-related major forestry is not included at an accredited two- or four-year college or university each year you will inform the e of the amount of funds available to be awarded as scholarships the members of the committee review the scholarship applications and the ranked list of applicants provided by b ranked past academic performance and future potential leadership and participation in school and community activities work experience statement of career and educational aspirations and goals unusual personal or family circumstances and an outside appraisal and financial need you will also consider for your scholarship program students who are interested in stock raising farming and soil conservation and who are without sufficient funds with which to obtain and education the students are to be selected by a majority of e and your committee designates the student or students who will receive the funds and the amounts you will award scholarships on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 the e reviews the applications and designates the student or students who shall receive the funds and the amount to be awarded to the students the scholarships are renewable if the applicants are full-time students ie units achieve at least a gpa each term and have an agriculture or agriculture-related major at an accredited two- or four-year college or university catalog number 58263t c pays the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient c will provide a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify c if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will letter not agree to such terms c will obtain the needed reports and grade transcripts from the scholarship recipient you represent that you will arrange to receive and review recipient reports annually and upon completion of the purpose for which the scholarship was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will ensure other scholarship funds held by a recipient are used for their intended purposes and will withhold further payments to recipients until you obtain recipients’ assurances that future diversions will not occur you also represent that you will maintain all records relating to individual scholarships including information obtained to evaluate recipients identify whether a recipient is a disqualified_person and establish the amount and purpose of each scholarship along with the supervision and investigation of such scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
